In re Lefevre, David; — Plaintiff; Applying for Supervisory and/or Remedial Writs, Parish of Jefferson, 24th Judicial District Court Div. G, No. 99-4225; to the Court of Appeal, Fifth Circuit, No(s). 02/ KA/0592, 00/KA/1142, 01/KA/1003.
Granted in part; otherwise denied. The proviso added by the court of appeal to the defendant’s sentence on count 2 for aggravated burglary, that the 30 year term will run without benefit of parole, probation, or suspension of sentence, is deleted. See La.R.S. 14:60. In all other respects, the court of appeal’s decision is affirmed and relator’s present application is denied.